Case 1:19-cv-00199-DKW-KJM Document 1 Filed 04/19/19 Page 1 of 11   PageID #: 1



 TOM PETRUS & MILLER, LLLC

 RICHARD B. MILLER             3729-0
 rmiller@tpm-hawaii.com
 Telephone: (808) 792-5855
 DAVID R. HARADA-STONE 6229-0
 dharada-stone@tpm-hawaii.com
 Tel #(808) 792-5800
 Finance Factors Center
 1164 Bishop Street, Suite 650
 Honolulu, Hawaii 96813
 Telephone: (808) 792-5800

 Attorneys for Plaintiff
 THE NORTH RIVER INSURANCE COMPANY

                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

  THE NORTH RIVER INSURANCE          CIVIL NO. __________________
  COMPANY, a New Jersey corporation, (Declaratory Judgment)

                   Plaintiff,           COMPLAINT FOR DECLARATORY
                                        JUDGMENT
        vs.

  H.K. CONSTRUCTION
  CORPORATION,

                   Defendant.
Case 1:19-cv-00199-DKW-KJM Document 1 Filed 04/19/19 Page 2 of 11             PageID #: 2



               COMPLAINT FOR DECLARATORY JUDGMENT

       Comes now Plaintiff THE NORTH RIVER INSURANCE COMPANY

 (“TNRIC”), by and through its attorneys, Tom Petrus & Miller, LLLC, and for its

 Complaint against Defendant H.K. CONSTRUCTION CORPORATION

 (hereinafter “HK Construction” or “Defendant”) alleges and avers as follows:

                            JURISDICTION AND VENUE

       1.     Plaintiff TNRIC is a New Jersey corporation with its principal place

 of business in Morristown, New Jersey.

       2.     Upon information and belief, HK Construction is a Hawai‘i

 corporation with its principal place of business in Honolulu, Hawai‘i.

       3.     There is complete diversity of citizenship between the parties, and the

 amount in controversy herein exceeds $75,000.

       4.     All or a substantial portion of the events giving rise to the claims

 asserted herein occurred in the City and County of Honolulu and State of Hawai‘i,

 and venue thus lies in this Court.

       5.     TNRIC brings this action pursuant to 28 U.S.C. § 1332 and 28 U.S.C.

 § 2201 asking this Court to determine, as a matter of law, that TNRIC has no duty

 under certain insurance policies to defend or indemnify HK Construction for

 claims asserted against it in a complaint filed in the Circuit Court of the First




                                            2
Case 1:19-cv-00199-DKW-KJM Document 1 Filed 04/19/19 Page 3 of 11             PageID #: 3



 Circuit, State of Hawai‘i, in an action entitled Bruce Bingle and Yulin Bingle v.

 Edward H. Nitahara, et al., Civil No. 19-1-0349-03 (the “Underlying Lawsuit”).

       6.     There is an actual and continuing controversy between TNRIC and

 HK Construction as to TNRIC’s duty to defend and/or indemnify HK Construction

 in the Underlying Lawsuit.

                           THE UNDERLYING LAWSUIT

       7.     On March 1, 2019 Bruce and Yulin Bingle (the “Bingles”) filed their

 Complaint in the Underlying Lawsuit.

       8.     The Bingles allege that HK Construction, as contractor for Edward

 and Teruko Nitahara, undertook excavation work on the boundary between their

 property and the Nitaharas’ property in Kaneohe, Hawai‘i in or about March 2017.

       9.     The Bingles further allege that on or about March 3, 2017, after heavy

 rains, the slope behind their home failed resulting in a landslide, substantial soil

 erosion, and damage to a rock wall on the Bingles’ property.

       10.    The Bingles also allege that as a result of the damage, a pending sale

 of their property fell through.

       11.    Also according to the Complaint in the Underlying Lawsuit, the City

 and County of Honolulu issued a Notice of Violation to HK Construction and the

 Nitaharas for failure to obtain a grading permit for the work on the Nitaharas’

 property.



                                            3
Case 1:19-cv-00199-DKW-KJM Document 1 Filed 04/19/19 Page 4 of 11             PageID #: 4



          12.   The Bingles allege that HK Construction promised to undertake

 remediation work to correct the damage to their property but failed to do so.

          13.   The Bingles assert claims against HK Construction for withdrawal of

 lateral support, violation of county ordinances regarding grading and permitting,

 and negligence.

          14.   The Bingles seek special damages in the amount of $433,000 as well

 as attorneys’ fees, costs and pre- and post-judgment interest.

                                    THE POLICIES

          15.   TNRIC issued a primary policy No. 5038361703 to HK Construction

 for the policy period of May 1, 2016 to May 1, 2017 (the “Primary Policy”).

 TNRIC also issued an excess liability policy No. 5821050771 to HK Construction

 for the policy period of April 14, 2016 to May 1, 2017 (the “Excess Policy”).

          16.   The Primary Policy’s commercial general liability (“CGL”) coverage

 part affords liability coverage for “bodily injury,” “property damage” and

 “personal and advertising injury” with limits of $1 million per occurrence and $2

 million in the aggregate, subject to a property damage deductible of $1,000 per

 claim.

          17.   The Excess Policy affords liability coverage with limits of $1 million

 per occurrence and $1 million in the aggregate in excess of underlying insurance.




                                            4
Case 1:19-cv-00199-DKW-KJM Document 1 Filed 04/19/19 Page 5 of 11       PageID #: 5



       18.   The Primary Policy’s CGL coverage part was written on ISO Form

 CG 00 01 12 07, which includes the following relevant provisions:


       SECTION I – COVERAGES

       COVERAGE A BODILY INJURY AND PROPERTY
       DAMAGE LIABILITY
       1.    Insuring Agreement
             a.    We will pay those sums that the insured becomes
                   legally obligated to pay as damages because of
                   “bodily injury” or “property damage” to which this
                   insurance applies. We will have the right and duty
                   to defend the insured against any “suit” seeking
                   those damages. However, we will have no duty to
                   defend the insured against any “suit” seeking
                   damages for “bodily injury” or “property damage”
                   to which this insurance does not apply. . . .

             b.    This insurance applies to “bodily injury” and
                   “property damage” only if:
                   (1)    The “bodily injury” or “property damage” is
                          caused by an “occurrence” that takes place
                          in the “coverage territory”;
                   (2)    The “bodily injury” or “property damage”
                          occurs during the policy period[.]
       2.    Exclusions
             This insurance does not apply to . . .

       COVERAGE B PERSONAL AND ADVERTISING
       INJURY LIABILITY
       1.    Insuring Agreement
             a.    We will pay those sums that the insured becomes
                   legally obligated to pay as damages because of
                   “personal and advertising injury” to which this
                   insurance applies. We will have the right and duty

                                          5
Case 1:19-cv-00199-DKW-KJM Document 1 Filed 04/19/19 Page 6 of 11         PageID #: 6



                    to defend the insured against any “suit” seeking
                    those damages. However, we will have no duty to
                    defend the insured against any “suit” seeking
                    damages for “personal and advertising injury” to
                    which this insurance does not apply. . . .
       2.    Exclusions
             This insurance does not apply to . . .

       19.   The Primary Policy’s CGL coverage part is modified by Endorsement

 FM 101.0.1839 04 00, which provides, in relevant part, as follows:



             THIS ENDORSEMENT CHANGES THE POLICY.
             PLEASE READ IT CAREFULLY.
             SUBSIDENCE AND EARTH MOVEMENT AND
             EARTH PRESSURE EXCLUSION.
             This endorsement modifies insurance provided under the
             following:
             COMMERCIAL GENERAL LIABILITY COVERAGE
             PART
             The following exclusion is added to paragraph 2.,
             Exclusions of Coverage A – Bodily Injury and Property
             Damage Liability and paragraph 2., Exclusions of
             Coverage B – Personal and Advertising Injury Liability
             (Section 1 – Coverages):
             This insurance does not apply to any liability for “Bodily
             Injury”, “Personal and Advertising Injury”, or “Property
             Damage” directly or indirectly arising out of, caused by,
             resulting from, contributed to, or aggravated by
             “Subsidence and Earth Movement” or “Earth Pressure.”
             Such loss or damage is excluded regardless of any other
             cause or event, including any product, work or operation
             provided or performed by or on behalf of the insured, that
             contributes concurrently or in any sequence to the loss or
             damage.


                                          6
Case 1:19-cv-00199-DKW-KJM Document 1 Filed 04/19/19 Page 7 of 11             PageID #: 7



                It is further agreed that Section I – Coverages
                Supplementary Payments – Coverages A and B do not
                apply to any claim or “suit” seeking damages excluded
                by this endorsement.
                “Subsidence and Earth Movement” means: any
                movement of land, including, but not limited to,
                subsidence, settling, sinking, slipping, falling away,
                caving in, shifting, eroding, mud flow, rising, tilting,
                bulging, cracking, shrinking or expansion of foundations,
                walls, roofs, floors, or ceilings, or any other movements
                of land or earth.
                “Earth Pressure” means: pressure exerted by land or
                earth, whether or not combined with water.

       20.      The CGL coverage part also includes the following relevant

 definitions:

                13.   “Occurrence” means an accident, including
                      continuous or repeated exposure to substantially
                      the same general harmful conditions.
                      Accidental “property damage” or “bodily injury”
                      caused by “your work” will be considered to be
                      caused by an “occurrence”, but coverage for such
                      damage or injury remains subject to application of
                      all policy terms, conditions, exclusions and limits.1
                14.   “Personal and advertising injury” means injury,
                      including consequential “bodily injury”, arising
                      out of one or more of the following offenses:

                      a.    False arrest, detention or imprisonment;
                      b.    Malicious prosecution;
                      c.    The wrongful eviction from, wrongful entry
                            into, or invasion of the right of private
                            occupancy of a room, dwelling or premises
 1
  The definition of “occurrence” is quoted here as modified by Endorsement FM
 101.0.2570 09 10.

                                            7
Case 1:19-cv-00199-DKW-KJM Document 1 Filed 04/19/19 Page 8 of 11           PageID #: 8



                          that a person occupies, committed by or on
                          behalf of its owner, landlord or lessor;
                    d.    Oral or written publication, in any manner,
                          of material that slanders or libels a person or
                          organization or disparages a person’s or
                          organization’s goods, products or services;
                    e.    Oral or written publication, in any manner,
                          of material that violates a person’s right of
                          privacy;
                    f.    The use of another’s advertising idea in your
                          “advertisement”; or
                    g.    Infringing upon another’s copyright, trade
                          dress or slogan in your “advertisement.”
             ....
             17.    “Property damage” means:
                    a.    Physical injury to tangible property,
                          including all resulting loss of use of that
                          property. All such loss of use shall be
                          deemed to occur at the time of the physical
                          injury that caused it; or
                    b.    Loss of use of tangible property that is not
                          physically injured. All such loss of use shall
                          be deemed to occur at the time of the
                          “occurrence” that caused it.

       21.   The Excess Policy was written on Form FM 101.0.302 (9/96), which

 includes the following relevant provisions:

             INSURING AGREEMENT
             We will pay on your behalf of the ULTIMATE NET
             LOSS (1) in excess of all UNDERLYING INSURANCE
             and (2) only after all UNDERLYING INSURANCE has
             been exhausted by the payment of the limits of such
             insurance for losses arising out of occurrences insure by
             all of the policies designated in the Declarations as


                                          8
Case 1:19-cv-00199-DKW-KJM Document 1 Filed 04/19/19 Page 9 of 11            PageID #: 9



              UNDERLYING INSURANCE. If any UNDERLYING
              INSURANCE does not pay a loss for reasons other than
              the exhaustion of an aggregate limit of insurance, then
              WE shall not pay such loss . . .
              The Definitions, Terms, Conditions, and Exclusions of
              the “CONTROLLING UNDERLYING INSURANCE”
              scheduled in Item 5 of the Declarations, in effect at the
              inception of this policy, apply to this coverage unless
              they are inconsistent with the provisions of this policy, or
              relate to premium, subrogation, or any obligation to
              defend, the payment of expenses, limits of insurance,
              cancellation or any renewal agreement.

       22.    HK Construction tendered the defense of the Underlying Lawsuit to

 TNRIC, which is providing a defense under a reservation of rights.

                             STATEMENT OF CLAIM

       23.    The Primary Policy, as modified by Endorsement FM 101.0.1839 04

 00, expressly excludes “property damage” directly or indirectly arising out of,

 caused by, resulting from, contributed to, or aggravated by “Subsidence and Earth

 Movement” or “Earth Pressure.”

       24.    Such loss or damage is excluded regardless of any other cause or

 event, including any product, work or operation provided or performed by or on

 behalf of the insured, that contributes concurrently or in any sequence to the loss or

 damage.

       25.    The endorsement defines “Subsidence and Earth Movement” as any

 movement of land, including, but not limited to subsidence, settling, sinking,



                                           9
Case 1:19-cv-00199-DKW-KJM Document 1 Filed 04/19/19 Page 10 of 11             PageID #: 10



  slipping, falling away, caving in, shifting, eroding, mud flow . . . or any other

  movements of land or earth.

        26.    The Excess Policy incorporates the terms, conditions and exclusions

  of the Primary Policy.

        27.    The failure of the slope on the Bingles’ property, landslide and

  damage to the rock wall alleged in the Complaint all arise from “earth movement”

  as defined in the Primary Policy.

        28.    Accordingly, Endorsement FM 101.0.1839 04 00 precludes coverage

  under TNRIC’s policies for the claims asserted in the Underlying Lawsuit, and

  TNRIC has no duty to defend or indemnify HK Construction against those claims.

        WHEREFORE Plaintiff TNRIC prays for relief as follows:

        A.     For a binding declaration by this Court that TNRIC has no duty to

  defend or indemnify HK Construction for the claims asserted against it in the

  Underlying Lawsuit.

        B.     For reimbursement of all costs, including attorneys’ fees, incurred by

  TNRIC for the defense of HK Construction in the Underlying Lawsuit.

        C.     For TNRIC’s attorneys’ fees and costs in this declaratory relief action.

        C.     For such other and further relief as the Court deems just and equitable

  under the circumstances.




                                            10
Case 1:19-cv-00199-DKW-KJM Document 1 Filed 04/19/19 Page 11 of 11   PageID #: 11



        DATED:     Honolulu, Hawaii, April 19, 2019.



                                     /s/ Richard B. Miller
                                     RICHARD B. MILLER
                                     DAVID R. HARADA-STONE

                                     Attorneys for Plaintiff
                                     THE NORTH RIVER INSURANCE
                                     COMPANY




                                       11
